UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4182


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONTAE DEVORE HAYES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, District Judge. (1:16-cr-00199-TDS-1)


Submitted: September 28, 2017                                     Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Archenbronn, Winston-Salem, North Carolina, for Appellant. Stephen Thomas
Inman, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rontae Devore Hayes pled guilty, pursuant to an amended plea agreement, to

possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2012).

The district court imposed an upward variant sentence of 96 months’ imprisonment.

Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

there are no meritorious grounds for appeal but questioning whether the court provided a

sufficiently individualized assessment of the 18 U.S.C. § 3553(a) (2012) factors and

whether Hayes’ sentence is substantively reasonable. Hayes was advised of his right to

file a supplemental brief, but he has not done so. We affirm.

       We review a sentence for procedural and substantive reasonableness under a

deferential abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007);

United States v. Berry, 814 F.3d 192, 194-95 (4th Cir. 2016). In determining whether a

sentence is procedurally reasonable, we consider, among other factors, whether the district

court considered the § 3553(a) factors and sufficiently explained the selected sentence.

Gall, 552 U.S. at 49-51.      Only after determining that the sentence is procedurally

reasonable do we consider whether the sentence is substantively reasonable, “tak[ing] into

account the totality of the circumstances.” Id. at 51. When considering a sentence above

the Sentencing Guidelines range, we “may consider the extent of the deviation, but must

give due deference to the district court’s decision that the § 3553(a) factors, on a whole,

justify the extent of the variance.” United States v. Howard, 773 F.3d 519, 528 (4th Cir.

2014) (internal quotation marks omitted).



                                             2
       We conclude that the court’s lengthy sentencing explanation was sufficient, as the

court explicitly considered several of the § 3553(a) factors and did not ignore the mitigating

factors identified by Hayes’ counsel. We further conclude that, when deciding to impose

an upward variant sentence, the court reasonably considered that Hayes was selling a stolen

firearm, that he admitted supplying firearms to gang members, and that he has an extremely

violent criminal history. Accordingly, Hayes’ sentence is procedurally and substantively

reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Hayes, in writing, of his right to petition the

Supreme Court of the United States for further review. If Hayes requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Hayes. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3